DETAILED ACTION
This is in response to applicants’ claim amendments and remarks filed 17 November 2021 for application SN 17/122,221 having an effective date of 15 December 2021 and a provisional priority date of 18 December 2019.  Claims 2-3, 10, 14-15 and 22 have been canceled.  Claims 1, 4-9, 11-13, 16-21, 23 and 24 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claims 1-24 under 35 U.S.C.§103 as being unpatentable over Greaves (US 2015/0275124) made in the previous Office action is withdrawn in view of the amendments made to independent Claims 1 and 13 requiring the lubricating oil base stock comprise a Group I, Group II or Group III base oil.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 11-13, 16, 18-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al (US 2019/0270945).
Champagne et al [“Champagne”] disclose lubricant compositions for transmissions and gearing [0001] which comprises at least one base oil [0011]; and at least one polyalkylene glycol (PAG), comprising at least 50% by weight of butylene oxide units and propylene oxide units [0012] having a kinematic viscosity at 100°C of greater or equal to 50 mm2/s [0012].
Champagne discloses that the lubricant composition comprises at most 30% by weight of PAG, preferably from 6% to 30%, and more preferably from 9% to 16% relative to the total weight of the lubricant composition [0031].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Champagne discloses that the base oil may be mineral or synthetic origin belonging to Groups I-V according to the classes defined in the API classification set forth in Table A.  Preferably, the base oil is chosen from Group II and Group III base oils [0052]. 
Champagne allows for the addition of other additives to the lubricant composition [0043], preferably at least one antiwear additive, at least one extreme pressure additive, or mixtures thereof [0044].  Although sulfurized olefins may be added [0044], Champagne does not require the addition of sulfurized olefins in the lubricant compositions.
.

Claim Rejections - 35 USC § 103
Claims 1, 4-9, 11-13, 16-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Obrecht (US 2018/0223217).
Obrecht discloses a lubricating composition comprising at least one base oil and at least one polyalkylene glycol (PAG) produced by (co)polymerization of alkylene oxides including between 3 and 8 carbon atoms, at least one of which is butylene oxide (Abstract).  Obrecht discloses that the lubricating oil composition may be used to prevent or reduce pre-ignition in an engine, preferably a motor vehicle [0001]-[0003].
Obrecht discloses that in one embodiment, the PAG is of formula (A) [0020]; and in another embodiment, the PAG is of formula (B) [0029], which includes monomers of propylene oxide and butylene oxide of varying amounts.  Obrecht discloses that the PAGs are preferably low molecular weight PAGs characterized by kinematic viscosity measured at 100°C ranging from 1 to 12 mm2/s, and preferably from 2 to 7 mm2/s [0070].  Although the kinematic viscosity is not measured at 40°C, the examiner is of the position that it meets the claimed range of from about 15 to about 100 cSt, since kinematic viscosity is higher at 40°C than at 100°C.  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Obrecht discloses that the base oil may be mineral or synthetic origin belonging to Groups I-V according to the classes defined in the API classification set forth in Table A [0076].  
Obrecht allows for the addition of other additives to the lubricant composition [0086], preferably at least one antiwear additive, at least one extreme pressure additive, or mixtures thereof [0087].  Obrecht does not require the addition of sulfurized olefins in the lubricant compositions.
Thus the examiner is of the position that the lubricating compositions disclosed in Obrecht meet the limitations of the lubricating oil of independent Claim 1 and the rejected depending claims.  Although the property of improved air release in a lubricating oil set forth in independent claim 13 is not disclosed, such a property is seen to be inherent in the lubricant compositions comprising a base oil selected from a Group I, II or III base oil, and the polyalkylene glycol additive.  While beneficial, discovery of inherent properties of known compositions does not result in patentability of the known composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.


Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
January 6, 2022